         Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 1 of 11




                  UNITED STATES ATTORNEY’S OFFICE
                      DISTRICT OF NEW MEXICO
                     ALBUQUERQUE, NEW MEXICO

                                         Robert Padilla
                                           Jail Call




Participants:

Robert Padilla                                            RP
Tomás Sánchez                                             TS
Areyana Armijo                                            AA
Unknown Male                                              UM
Recording                                                 Rec

Key:

Unintelligible                                            UI
Inaudible                                                 IA
Phonetic                                                  ph


Conversation transcribed as spoken

Transcribed by: Language Specialist N. Valladares USANM

                                                                    EXHIBIT 2
             Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 2 of 11




 1   Rec:   This is a call from and paid for by…

 2   RP:    Robert.

 3   Rec:   …a detainee at Cibola County Correctional Center. This call is subject to recording and
 4          monitoring. Press one or star to accept the call. To deny this call… Thank you for using
 5          Telmate.

 6   RP:    Hey!

 7   AA:    Hey.

 8   RP:    What you doin’?

 9   AA:    Nothing, I’m almost to my house. I got TJ (UI).

10   RP:    Oh-oh. Talk to him?

11   AA:    Here he is.

12   TS:    Hey.

13   RP:    What’s up, Tomboy?

14   TS:    Chill, and you?

15   RP:    You got out, you little fucker.

16   TS:    Third party release, to my sister’s but…fuckin’, she’s worse than my fuckin’ probation
17          officer right now.

18   RP:    Why? She’s on your ass ‘bout everything?

19   TS:    Her, her and her husband. Oh, they put on curfews and they want me to get a job and when
20          I get a job, she wants me to, they’re gonna make the bank account under their name and I


                                                                                             Page | 1

                                                                                       EXHIBIT 2
            Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 3 of 11



 1         have to give them all my checks so they can save my money for me and they’ll give me an
 2         allowance and I’m like, “Are you fucking kidding me?” And they’re all, “If you don’t
 3         like it, go back to jail.” I’m like, fuck!

 4   RP:   How come your mom couldn’t do the third party?

 5   TS:   ‘Cause they, they, well, tried that first and then they went and searched my house but they
 6         didn’t find shit at my house ‘cause there was nothing there anyway. I wasn’t doin’
 7         anything. I was working and fucking going home, you know what I mean?

 8   RP:   Yeah, I know that.

 9   TS:   And stayin’ all decent. And so, but, I d, and then they just said, uh, that they didn’t want
10         me going back to my house. So I have to go back to jail for, like, another week and a half,
11         until my sister got her interview and background check and her house searched and shit
12         too.

13   RP:   They searched her house?

14   TS:   And they finally just let me go to my sister.

15   RP:   ¡A la verga! (Fuck) They went and searched your sister’s house?

16   TS:   Yeah.

17   RP:   That’s the first I’ve ever heard of.

18   TS:   Yeah, they went over, like they just went and looked around, I guess, I don’t know.

19   RP:   Oh, yeah.

20   TS:   She said…

21   RP:   Probation kind of…

22   TS:   Yeah, you know? Yeah, ‘cause I’m in Pretrial Services right now, so…

                                                                                               Page | 2

                                                                                         EXHIBIT 2
            Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 4 of 11



 1   RP:   Yeah, I was on that for years, for two years almost in 2000.

 2   TS:   Yeah, so…I’m there till court or whatever.

 3   RP:   What are they telling you, bullshit?

 4   TS:   Yeah, ‘cause of that call that they played in court.

 5   RP:   Yeah, but they’re not, they’re, that’s not, they’re not charging anything outta that, they’re
 6         just…you know what I mean?

 7   TS:   Yeah. No, I’m, I’m, I’m, usually I would have taken my pills, you know what I mean, no?
 8         ‘Cause my doctor fucked me on getting caught, caught up giving to dead people and all
 9         kinds of shit, so he’s referral sucked. I couldn’t get a fucking doctor again with his referral,
10         so…

11   RP:   Yeah. I was gonna tell you, how, how’s (UI), how’s that other little fucker in there?

12   TS:   The “white boy”?

13   RP:   Mmmm, no, is he all right?

14   TS:   Robert, he’s, fuck, he’s an idiot.

15   RP:   Why?

16   TS:   ‘Cause he…tries acting hard in there or something like that and he’s doin’ all the wrong
17         things. He’s gonna get beat up or something (UI).

18   RP:   They haven’t beat him up yet?

19   TS:   No, he’s getting close though. (Chuckling)

20   RP:   What does he do?




                                                                                                   Page | 3

                                                                                            EXHIBIT 2
            Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 5 of 11



 1   TS:   He’s doing all kinds of… Like, he’s just like, you know, breakfast times and shit like that
 2         or lunch and dinner, like, ‘cause he goes and… There’s, there’s like tables right next to
 3         the (UI) he’ll go piss and everything while people are eating.

 4   RP:   He’ll go piss?

 5   TS:   And then he just like, when there’s… Huh? Yeah, he’ll take a piss when people are eating
 6         and shit (UI) everything and…then he just, like, when there’s quiet time, he’s fuckin’ loud,
 7         he’s like yelling at the shields for stupid reasons, bro. Like, he’s tryin’ to act like he’s been
 8         there before, you know what I mean? Like he’s just fuckin’…

 9   RP:   Playin’ the hardcore part.

10   TS:   Instead of just chilling and fuckin’… Like, yeah, he’s trying play a part.

11   RP:   How ‘bout the oth, the, don’t, how ‘bout the other guy from Vegas? The little guy?

12   TS:   I don’t know. They’re, it was just me and him over there in, uh, Gallup. Everybody else
13         got separated.

14   RP:   Oh, Santa? Oh, there’s one in Gallup too.

15   TS:   Yeah, I was in, uh, McKinley County, in Gallup.

16   RP:   I didn’t even know there was, that was a county that side. I didn’t even know.

17   TS:   It sucks over there, bro. They don’t have shit over there, bro.

18   RP:   I’m past Gallup, in Alon (ph).

19   TS:   Huh?

20   RP:   (UI)

21   TS:   No, you’re before Gallup. W, our, we…


                                                                                                    Page | 4

                                                                                             EXHIBIT 2
            Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 6 of 11



 1   -Simultaneous conversation-

 2   RP:    Oh, yeah, (UI)…

 3   TS:    …we, we had a two hour ride.

 4   RP:    …before Gallup. I’m after Grants is what I meant, yeah.

 5   TS:    Yeah, it’s Grants then Gallup.

 6   RP:    So what, what…so…fuck! And how, what’d your lawyer say about your court?

 7   TS:    Uhm, I don’t know. They released uh, discovery Tuesday and then he’s gonna look it over
 8          and once he’s done looking over everything and pulling out all my shit, he’s gonna set me
 9          up an appointment ‘cause he c, I went to go see him yesterday.

10   RP:    They found nothing on nobody. All it is, is people talking about the shit, you know what I
11          mean? Talking about shit that…

12   TS:    Yeah.

13   RP:    I mean, it could be whatever.

14   -Simultaneous conversation-

15   TS:    Exactly.

16   RP:    Could be bullshitting, so…

17   TS:    And then, like I told my lawyer though, they’ve been (UI) everybody. I don’t know nobody
18          (UI) that was there in the courts. Out of the twenty-two people, the only one I, the only
19          people I know is Robert and is Jonathan. I grew up around, uh, Jonathan since he was
20          diapers, and you, I’ve known you since I was five years old, we’re cousins, like, you know
21          what I mean?

22   RP:    Yeah, that…

                                                                                              Page | 5

                                                                                        EXHIBIT 2
             Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 7 of 11



 1   TS:    We’re family basically.

 2   RP:    I don’t think they knew that we were family at all.

 3   TS:    Yeah, so, like, you know, that’s stupid. I can’t even, I can’t even go to like, your brother’s,
 4          you know? Or anything.

 5   RP:    Sh, imagine me, ¡la verga! (fuck), stuck out here.

 6   TS:    Oh, I know, that sucks, bro.

 7   RP:    I was all tripped out whenever fuckin’…

 8   -Simultaneous conversation-

 9   TS:    And I’m sorry about that too, fuck.

10   RP:    Huh? It’s life, bro. I just fuckin’…

11   TS:    Yeah.

12   RP:    It doesn’t even affect me in here because, you know what I mean? Not, anything that’s
13          happening out there is not true until you see it, you know? It’s weird. It’s a fuckin’ trip.

14   TS:    (Apparently talking to someone else) Get down, babe.

15   RP:    Huh?

16   TS:    Telling Ethan (ph) to get down.

17   RP:    What did you even think, what’d you think happened to your car?

18   TS:    Oh, well, everybody said that it is still over there at the fuckin’ bars, so… And my mom
19          couldn’t report it stolen or anything ‘cause it’s not under her name. It’s under my name
20          and all that shit, so…



                                                                                                   Page | 6

                                                                                            EXHIBIT 2
            Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 8 of 11



 1   RP:   You still can’t report it stolen ‘cause you can’t say, “I lent the car out,” and report it stolen.

 2   TS:   Yeah.

 3   RP:   But I was waiting for you to get a hold of somebody in the family.

 4   TS:   Well…

 5   RP:   I talk to Starlet every day and she hadn’t said nothing.

 6   TS:   Yeah, well, my m, I said yeah, I told my mom to ask Starlet and all them but nobody was
 7         telling her anything.

 8   RP:   Nobody’s told me anything either. They haven’t said that you were asking, you guys were
 9         asking about it.

10   TS:   See, that’s…that’s crazy ‘cause we asked… I, I, since I was in jail, I was telling my mom
11         to call Starlet and see if, uh, they talked to, they talked to you or anything, so you could let
12         them know where my car is at and shit like that.

13   RP:   I know. I, I, I got it and took care of it right away for you. The fuckin’ Shorty took and
14         put it away.

15   TS:   Yeah.

16   RP:   I already (UI).

17   TS:   Thank you.

18   RP:   No, you’re fucking... Bro, the thing is about the cops, these feds, they’ll fuckin’ scare you
19         with all the time they fuckin’ make you face, that’s all.

20   TS:   Yeah. I, I, I don’t give, I’m not, I’m…I already told my mother I’m, I’m down to go all
21         the way to fuckin’ trial.




                                                                                                     Page | 7

                                                                                              EXHIBIT 2
            Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 9 of 11



 1   RP:   Well, there’s, like, there’s guys in here that get forty, fifty years and then before you know
 2         it, they’re doing six. Like me, you’ve seen what they, you’ve seen what they wanna do to
 3         me, ¡a la verga! (fuck).

 4   TS:   Yeah, fuck, yeah.

 5   RP:   They fuckin’ wanna fuck me either way. They only one I’m fuckin’...

 6   TS:   So, yeah, I’m not ev, like, I’m not even supposed to talk to you or anybody, you know what
 7         I mean?

 8   RP:   Oh, no?

 9   TS:   No.

10   RP:   Who said…?

11   TS:   And that’s one of my conditions of release so I’m hoping they don’t fuckin’ fuck me on
12         this right now.

13   RP:   Bueno (well), just, we shouldn’t even be talking. I’ll call, I’ll tell Shorty… Well, I’m glad
14         you got your car back.

15   TS:   All right, later. I’ll give you Shorty now.

16   AA:   Hey.

17   RP:   Hey.

18   AA:   You all right? What are you doin’?

19   RP:   Nothing.

20   AA:   Sorry, I know, same shit.

21   RP:   So he’s car is all, all in shape and everything, except for how they tore it apart?

                                                                                                 Page | 8

                                                                                           EXHIBIT 2
           Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 10 of 11



 1   AA:   Huh?

 2   RP:   His car is all (UI)?

 3   AA:   (UI).

 4   UM:   (In the background) Thank you.

 5   AA:   (Apparently talking to someone else) Yeah. (UI)

 6   AA:   (Back to the phone conversation) Uhm, what do you call it? Yeah, I’m just gonna, I…

 7   AA:   (Apparently talking to someone else) (UI) okay.

 8   AA:   (Back to phone conversation) Yeah, they’re just gonna…get the key and then, yeah, that’s
 9         all. I’m gonna go over there.

10   RP:   What are you doin’ (UI)?

11   AA:   Huh?

12   RP:   What are you doin’ today?

13   AA:   Nothing at all, actually. I was supposed to go to the Balloon Fiesta and stuff and then I
14         didn’t wake up.

15   RP:   This morning?

16   AA:   Yeah, I didn’t wake up. I was like…

17   RP:   Hey, watch, let me call you back.

18   AA:   Yeah, call me.

19   RP:   Fuck! I forgot Devon (ph)…

20   AA:   Yeah.

                                                                                            Page | 9

                                                                                      EXHIBIT 2
             Case 1:19-cr-03113-JB Document 198-2 Filed 04/08/20 Page 11 of 11



 1   RP:    I have to tell Devon (ph) where to go.

 2   AA:    Call me whenever.

 3   RP:    Hey, uhm…

 4   AA:    Okay, bye.

 5   RP:    …you ‘member…

 6   AA:    Hey.

 7   RP:    …all that, those other, that, when you went back to the, the room?

 8   AA:    Yeah.

 9   RP:    Throw all those away.

10   AA:    Okay.

11   RP:    Like a, a, asap. Bueno (all right), bye.

12   AA:    Give ‘em what?

13   RP:    Just toss ‘em, far.

14   AA:    Toss ‘em. ‘Kay, bye.

15   RP:    Bye.

16   AA:    Bye.

17   -End of call-




                                                                                    Page | 10

                                                                                 EXHIBIT 2
